Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified copy of foreign application CN202010965229.4, however the present application does not properly claim priority to the submitted foreign application. The present claim for foreign priority has not included a translation of the foreign document. In order for the present application to receive full credit for foreign priority claimed, a translation of the foreign document must be provided.  If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet. If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is presented after the time period set forth in 37 CFR 1.55, the claim may be accepted if the claim properly identifies the prior foreign application and is accompanied by a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority and the petition fee.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/20 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) #1-7, 14-16, is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chatterjee (U.S. Pub. No, 2014/0103440).

Chatterjee shows, with respect to claim #1, a semiconductor device, comprising: a semiconductor substrate (fig. #2d, item 22) (paragraph 0027), wherein the semiconductor substrate comprises a first region (Below, fig. #EM1, item R1) and a second region (Below, fig. #EM1, itemR2) adjacent to the first region (paragraph 0027, 0029); a recess (fig. #1b, item 5) disposed in the first region of the semiconductor substrate (paragraph 0010), wherein an edge (Below, fig. #EM1, item ED1) of the recess is located at an interface between the first region and the second region (paragraph 0010); a first gate oxide layer (Below, fig. #EM1, item 25), wherein at least a part of the first gate oxide layer is disposed in the recess (paragraph 0027), the first gate oxide layer comprises a hump (Below, fig. #EM1, item BP1) portion disposed adjacent to the edge of the recess, and a height of the hump portion is less than a depth of the recess (paragraph 0027); and a gate structure (fig. #1b, item 8) disposed on the first region and the second region of the semiconductor substrate (paragraph 0010), wherein the gate structure overlaps the hump portion of the first gate oxide layer in a vertical direction (paragraph 0030).  

The Examiner notes that Chatterjee does refer to item #27 and a gate oxide. However, the Examiner takes the position that in light of Chatterjee showing that item #27 may be an oxide material (paragraph 0030) and the position of item #27, the Examiner takes the position that this layer can be consider to a gate oxide for it’s purpose. Furthermore the Examiner notes that Chatterjee does not refer to item #25 as a gate oxide. However, for similar reasons as shown above (location, oxide containing material), the Examiner takes the position that item #25 also can be considered as gate oxide layer.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second gate oxide; SGO1)]	
[AltContent: textbox (Main portion height/thickness; MP1)][AltContent: textbox (Width of Hump portion; W1)][AltContent: textbox (Hump area and height/thickness; #BP1)][AltContent: textbox (Interface of R1 and R2; Edge of recess, #ED1)][AltContent: textbox (Left edge of Hump; LH1)][AltContent: textbox (Width of Main portion; W2)][AltContent: textbox (EM #1)][AltContent: arrow][AltContent: textbox (Right edge of Recess/Main portion; RR1 …. And 
Right edge of Hump; RH1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Left edge of Recess; LR1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: oval][AltContent: textbox (Region #1; R1)][AltContent: textbox (Region #2; R2)] 		
    PNG
    media_image1.png
    645
    746
    media_image1.png
    Greyscale





Chatterjee shows, with respect claims #2 and 14 a device wherein the height of the hump portion is less than or equal to 15% of the depth of the recess (paragraph 0027, 0029-0030).

The Examiner notes that Chatterjee does not explicitly state that the hump portion is 15% or less than that of the recess thickness. However, the Examiner notes that Chatterjee’s figure 2d clearly shows a magnanimous difference in the height of the hump and the thickness of the recess area (as can be seen from figure 2d item 25 and also from figure EM #1 above, when comparing item BP1 to item MP1). While the Examiner notes that the MPEP 2125 (1) states, “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972), the Examiner understands that (from MPEP 2125 (2)) "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However,  the Examiner takes in consideration that the MPEP further states, “the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." 569 F.2d at 1127, 193 USPQ at 335-36.)”. Thus the Examiner further notes that Chatterjee shows, in paragraph 0013,” The thicker gate dielectric "fence" at the interface suppresses source-drain conduction along the transistor channel edge, and also can eliminate the "gate wraparound" effect and the resulting enhanced subthreshold conduction”; thus, as this interface thickens the height of the hump area shrinks. It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range of the hump portion being 15% or less than that of the recess thickness or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also, In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Chatterjee discloses the claimed invention except for the hump portion being 15% or less than that of the recess thickness. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the hump portion to 15% or less than that of the recess thickness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also In re Peterson, 65 USPQ2d 1379. Also, it is well known in the semiconductor fabrication process to optimize the thickness of a particular parameter within a technology using design of experiment (DOE) technique to meet certain product/device specific performance and reliability.  For these reasons, the Examiner takes the position that Chatterjee indeed does show the claimed invention and that the rejection is proper.

Chatterjee shows, with respect to claim #3, a device wherein the first gate oxide layer (above, fig. #EM1, item 25) further comprises: a main portion (above, fig. EM #1, item MP1) connected with the hump portion (above, fig. EM #1, item BP1), wherein a top surface of the main portion is lower than a top surface of the hump portion in the vertical direction, and a thickness of the main portion is greater than the height of the hump portion (paragraph 0027).

Chatterjee shows, with respect to claim #4, a device wherein the hump portion (Above, fig. EM #1, item BP1) is disposed between the edge (Above, fig. EM #1, item LH1) of the recess and at least a part of the main portion (Above, fig. EM #1, item RR1) in a horizontal direction, and a length of the hump portion (Above, fig. EM #1, item W1) in the horizontal direction is less than a length of the main portion (Above, fig. EM #1, item W2) in the horizontal direction (paragraph 0027, 0030).  

Chatterjee shows, with respect to claim #5, a device wherein the gate structure further overlaps the main portion in the vertical direction (paragraph 0030).

Chatterjee shows, with respect to claim #6, a device wherein the thickness of the main portion is within 100% of the depth of the recess (fig. #2d, item 25, also in fig. EM1, item 25) (paragraph 0030).

Chatterjee shows, with respect to claim #7, a device further comprising: a second gate oxide layer (fig. #2d, item 27) disposed on the second region (Above, fig EM1, item R2) of the semiconductor substrate, wherein the second gate oxide layer is thinner than the first gate oxide layer, and the gate structure (fig. #2d, item 28) further overlaps the second gate oxide layer in the vertical direction (paragraph 0030).

Chatterjee shows, with respect to claim #11, a method comprising: a semiconductor substrate (fig. #2d, item 22) (paragraph 0027), wherein the semiconductor substrate comprises a first region (Above, fig. #EM1, item R1) and a second region (Above, fig. #EM1, itemR2) adjacent to the first region (paragraph 0027, 0029); a recess (fig. #1b, item 5) disposed in the first region of the semiconductor substrate (paragraph 0010), wherein an edge (Above, fig. #EM1, item ED1) of the recess is located at an interface between the first region and the second region (paragraph 0010); a first gate oxide layer (Above, fig. #EM1, item 25), wherein at least a part of the first gate oxide layer is disposed in the recess (paragraph 0027), the first gate oxide layer comprises a hump (Above, fig. #EM1, item BP1) portion disposed adjacent to the edge of the recess, and a height of the hump portion is less than a depth of the recess (paragraph 0027); and a gate structure (fig. #1b, item 8) disposed on the first region and the second region of the semiconductor substrate (paragraph 0010), wherein the gate structure overlaps the hump portion of the first gate oxide layer in a vertical direction (paragraph 0030).  


Chatterjee shows, with respect to claim #15, wherein the first gate oxide layer further comprises: a main portion (above, fig. EM #1, item MP1) connected with the hump portion (above, fig. EM #1, item BP1), wherein a top surface of the main portion is lower than a top surface of the hump portion in the vertical direction, a thickness of the main portion is greater than the height of the hump portion (paragraph 0027), a length of the hump  portion (above, fig. EM #1, item W1) in a horizontal direction is less than a length of the main portion (above, fig. EM #1, item W2) in the horizontal direction, and the gate structure further overlaps the main portion in the vertical direction (paragraph 0030).

Chatterjee shows, with respect to claim #16, further comprising: Page 21 of 23forming a second gate oxide layer (fig. #2d, item 27) on the second region (Below, fig. #EM1, itemR2) of the semiconductor substrate after the step of forming the first gate oxide layer (Above, fig. #EM1, item 25) (paragraph 0030), wherein the second gate oxide layer is thinner than the first gate oxide layer, and the gate structure further overlaps the second gate oxide layer in the vertical direction (paragraph 0030).

//
Claim #10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (U.S. Pub. No, 2014/0103440), and in view of Hsieh (U.S. Pub. No. 7,898,026).

Chatterjee substantially shows the claimed invention as shown in the rejection above. 
Chatterjee shows, with respect to claim #10 and 20, a device/method further comprising: a drift region disposed in the semiconductor substrate and partly located under the first gate oxide layer in the vertical direction; and a drain region, wherein at least a part of the drain region is disposed in the drift region.

Hsieh teaches, in method for manufacturing a similar LDMOS device, with respect to claim #10 and 20, a device wherein the a first LDD-N1 (fig. #5, item 508) region is used to create a drift drain region (column #4, line 45-50; column #7, line 8-11), disposed in the substrate (fig. #5, item 500) (column #5, line 24-27), and partly underneath a gate oxide layer (fig. #5, item 513).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10 and 20, a device further comprising: a drift region disposed in the semiconductor substrate and partly located under the first gate oxide layer in the vertical direction; and a drain region, wherein at least a part of the drain region is disposed in the drift region, into the method of Chatterjee, with the motivation this contributes to the acceleration of data in the drain area, as taught by Hsieh.

//
Claim #12 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (U.S. Pub. No, 2014/0103440), and in view of Chang et al (U.S. Pub. No. 2006/0006462), hereinafter referred to as “Chang”.

Chatterjee substantially shows the claimed invention as shown in the rejection above. 
Chatterjee fails, with respect to claim #12, a method wherein the step of forming the recess comprises: forming a pad oxide layer on the semiconductor substrate; forming a mask layer on the pad oxide layer, wherein the pad oxide layer and the mask layer are formed on the first region and the second region; removing a part of the pad oxide layer and a part of the mask layer for exposing a portion of the first region of the semiconductor substrate; performing an oxidation process to the exposed portion of the first region of the semiconductor substrate for forming an expanded oxide layer partially embedded in the semiconductor substrate and connected with the pad oxide layer; and removing the expanded oxide layer, the pad oxide layer, and the mask layer for forming the recess.

 Chang teaches, in a similar method for fabricating LDMOS devices, with respect to claim #12, a method wherein the step of forming the recess comprises: forming a pad oxide layer (over all areas) (fig. #3, item 203) on the semiconductor substrate (fig. #3, item 100) (paragraph 0046); forming a mask layer (over all areas) (fig. #3, item 207) on the pad oxide layer, wherein the pad oxide layer and the mask layer are formed on the first region and the second region (paragraph 0046); removing a part of the pad oxide layer and a part of the mask layer for exposing a portion of the first region of the semiconductor substrate (paragraph 0048); performing an oxidation process (0006, 0062) to the exposed portion of the first region of the semiconductor substrate for forming an expanded oxide layer (item #214) partially embedded in the semiconductor substrate and connected with the pad oxide layer (fig. #11, paragraph 0056); and removing the expanded oxide layer, the pad oxide layer, and the mask layer for forming the recess (paragraph 0057).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a method wherein the step of forming the recess comprises: forming a pad oxide layer on the semiconductor substrate; forming a mask layer on the pad oxide layer, wherein the pad oxide layer and the mask layer are formed on the first region and the second region; removing a part of the pad oxide layer and a part of the mask layer for exposing a portion of the first region of the semiconductor substrate; performing an oxidation process to the exposed portion of the first region of the semiconductor substrate for forming an expanded oxide layer partially embedded in the semiconductor substrate and connected with the pad oxide layer; and removing the expanded oxide layer, the pad oxide layer, and the mask layer for forming the recess, into the method of Chatterjee, with the motivation this allows deposition processes and parameters to be performed without damage to gate structures to be latter developed, as taught by Chang.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Allowable Subject Matter
Claims #8, 9, 13, 17, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #8
A portion of the gate dielectric layer is disposed between the gate structure and the first gate oxide layer in the vertical direction and another portion of the gate dielectric layer is disposed between the gate structure and the second gate oxide layer in the vertical direction.
Claim #9 and 19
An opening penetrating through the first gate oxide layer in the vertical direction; and a drain region disposed in the semiconductor substrate and disposed corresponding to the opening in the vertical direction.

Claim #13
Performing an etching process to the first gate oxide layer with the patterned mask layer as a mask for removing the first gate oxide layer formed on the second region and forming the hump portion of the first gate oxide layer, wherein the first gate oxide layer formed on the second region and a part of the first gate oxide layer formed above the recess are exposed after forming the patterned mask layer and during the etching process.

Claim #17
Forming a dummy gate structure on the semiconductor substrate, wherein the dummy gate structure overlaps the hump portion of the first gate oxide layer in the vertical direction.

Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
Chen et al., (U.S. Pub. No. 2020/0126870)
Double hump effect with multiple gate dielectrics
Chen et al., (U.S. Pub. No. 2020/0126870
Double hump effect with multiple gate dielectrics


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
05/03/2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898